Title: To Benjamin Franklin from Le Roy, 12 February 1783
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


ce Mercredy 12 Février [1783]
Je Suis chargé Mon Illustre Docteur de la part de M. Le Cte de Maillebois de vous demander si vous pouvez lui faire L’honneur de venir dîner chez luï ruë de Grenelle, Vendredy prochain 14 de ce mois. Vous y trouverez M O Connell que Je Sais qui vous a demandé un rendez vous. Je Souhaite bien Mon Illustre Docteur que vous acceptiez La proposition de M. De Maillebois parcequ’elle me procurera L’honneur et le plaisir de vous voir et de diner avec vous. Je n’ai pas besoin de vous dire qu’il espere bien que Monsieur Votre petit Fils Sera de la partie. Recevez Mon Illustre Docteur mille et mille Complimens
Le Roy
réponse S’il Vous plait parceque je l’ai promise pour ce Soir.
 
Addressed: a Monsieur / Monsieur Franklin / en son hôtel / à Passy
